Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of the amendment filed 02/16/2021.
Information Disclosure Statement
	An information disclosure statement was filed 02/16/2021.

				Withdrawn Objections and Rejections
	The objections to the title and Abstract are withdrawn in view of applicant’s amendment of each on 02/16/2021. The rejection under 35 USC 112(a) is withdrawn, as well as the rejection of claims 20-32, and 35-37 under 35 USC 112(b).

				Maintained Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The claims were rejected because applicant appears to be claiming a method and an apparatus. While it is noted that applicant has amended the claims, it is clear that applicant is attempting to claim two inventions. Applicant should either acknowledge this, or cancel these claims. If the claims remain, they will be further restricted to separate the method and the apparatus claimed. Clarification is requested.

					New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (Antioxidants for Immune System Support, fx Medicine, 2015) in view of WO 00/76492 A1 (Nutri-Logics).
Boyd discusses various compounds which have an effect on boosting the immune system. Vitamin C, beta-carotene, N-acetylcysteine, and zinc all have known effects in a method of enhancing the immune system. Dosage and formulation are both well known to the ordinary nutritional practitioner. The source of the compounds whether from chicken soup or metabolism of cysteine does not change the effectiveness of the composition. Similarly, the delivery system apparatus  of claims 33-34 does not change the patentability of the method of treating. Since each of the claimed compounds is well known to have a positive effect on boosting the immune system, their combination would flow from their recognized ability to have a similar immune boosting effect separately. It is well known for 
Nutri-Logics teaches a method of cancer treatment using a nutritional mixture. The mixture comprises 60 – 500 mg of Vitamin C, 500 – 2000 mg of N-acetyl –l – cysteine, and 500 – 2000 mg carotenoids. While Nutri-Logics claims a method of treating cancer, it is noted that applicant sets an equivalence as treatment of various diseases including cancer at [0047].  As such, the instantly claimed method of boosting the immune system would have been well known in view of Boyd, and the claimed dosages of each would be within the skill of the ordinary practitioner given the teachings of Nutri-Logics. This is viewed as an optimization of a desired effect taught in the prior art. Therefore, the instantly claimed method of boosting the immune system given the teachings of Boyd in view of Nutri-Logics. 

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of compounds in the claims is not obvious, without addressing the combination as taught by Boyd. Applicant further states that the combination is not taught by Boyd, although each element is clearly disclosed for the same purpose. The amendment to limit Vitamin C, N-acetyl cysteine, and carotenoids to specific dosages is an optimization of the desired effect, and those dosages are taught by Nutri-Logics for a related method. As such, the instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Boyd in view of Nutri-Logics.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz